Title: From James Madison to Rufus King, 24 May 1804
From: Madison, James
To: King, Rufus



Sir
Department of State Washington, 24 May 1804.
An occasion has occurred, in relation to a demand set up by the proctors, who have conducted the American suits, in London, on account of captures, to request the favor of your stating how far they are supported in it by any promise made by you. It seems that suitors in the prize-courts have a right to cause their proctor’s bills to be taxed, which produces a deduction, supposed to average about fifteen per cent: but they alledge that by way of encouragement to their attention; you promised them that they should be paid the full amount of their bills, in the American causes, in which the government of the U. States are responsible to pay them, without resorting to a taxation. Mr. Erving being about to make a final settlement with them has referred the determination of this part of their claims to instructions from the Department of State. Requesting an answer as soon as your convenience will admit, I have the honor to remain, Sir Your most obed. servt.
James Madison
